Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.955 Page 1 of 68


                                              Pages 1 - 67

                     UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF CALIFORNIA

 Before The Honorable Barry Ted Moskowitz, Judge

 UNITED STATES OF AMERICA,      )
                                )
            Plaintiff,          )
                                )
   VS.                          )             NO. 18-CR-03072-DMS
                                )
 ANDREW HACKETT AND ANNETTA     )
 BUDHU,                         )
                                )
            Defendants.         )
 _______________________________)

                                San Diego, California
                                Monday, October 21, 2019

                      TRANSCRIPT OF PROCEEDINGS


 APPEARANCES:

 For Plaintiff:
                            ROBERT S. BREWER, JR.
                            United States Attorney
                            880 Front Street, Suite 6293
                            San Diego, California 92101
                      BY:   AARON ARNZEN, ESQ.
                            ANDREW J. GALVIN, ESQ.
                            ASSISTANT UNITED STATES ATTORNEYS

 For Defendant Andrew Hackett:
                         LAW OFFICE OF MARC S. NURIK
                         1551 Manning Avenue, Suite 302
                         Los Angeles, California 90024
                    BY: MARC STEVEN NURIK, ESQ.
                         ATTORNEY AT LAW


            (APPEARANCES CONTINUED ON FOLLOWING PAGE)


 Reported by:       James C. Pence-Aviles, RMR, CRR, CSR No. 13059
                    Official Court Reporter
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.956 Page 2 of 68   2


1     APPEARANCES:    (CONTINUED)

2     For Defendant Annetta Budhu:
                               FEDERAL DEFENDERS OF SAN DIEGO, INC.
3                              225 Broadway, Suite 900
                               San Diego, California 92101
4                         BY: JOSHUA J. JONES, ESQ.
                               MICHELLE CYNTHIA ANGELES, ESQ.
5                              ATTORNEYS AT LAW

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.957 Page 3 of 68   3


1     Monday - October 21, 2019                                    2:57 p.m.

2                             P R O C E E D I N G S

3                                    ---000---

4               THE COURT:    Good afternoon.

5          Please have a seat.      I'll be right with you.

6                            (Pause in proceedings.)

7               THE CLERK:    Calling Calendar Matter No. 2, 18-CR-3072,

8     United States of America versus Andrew Hackett and Annetta

9     Budhu.

10              MR. JONES:    Good morning, Your Honor.      Joshua Jones

11    and Michelle Angeles, Federal Defenders, on behalf of

12    Ms. Budhu.

13              MR. NURIK:    Good afternoon, Your Honor.      Marc Nurik.

14    My client Andrew Hackett is present.

15              THE COURT:    All right.

16              MR. JONES:    I should note Ms. Budhu is present by

17    videoconference.

18              THE COURT:    I see her.

19         Do you also see her?

20              MR. JONES:    Yes, Your Honor.

21              THE COURT:    So what are we going to do about my speech

22    difficulty for her?

23              MR. JONES:    She sees a split-screen.      So she can

24    confirm, but I believe she can see the running transcript that

25    we all see here on the screen.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.958 Page 4 of 68   4


1               THE COURT:    Is that correct, Ms. Budhu?

2           Mr. Jones, why don't you ask her.

3               MR. JONES:    Ms. Budhu, can you confirm for the judge

4     that you can see the --

5               DEFENDANT BUDHU:      Yes.   Yes, Your Honor.   Yes,

6     Your Honor.    I can see the transcript, but it's just half of

7     the page.   It's kind of -- I can't see the rest of the page,

8     only half of it.

9               THE COURT:    Well, can you see what I'm saying?

10              DEFENDANT BUDHU:      Yes, sir.

11              THE COURT:    So that page is working?

12              DEFENDANT BUDHU:      Your Honor, I can see the

13    transcript, only the highlights.       I can't see the exact text,

14    the entire verbiage.

15              THE COURT:    How can we fix that?

16              THE CLERK:    Let me -- Ms. Budhu, are you seeing where

17    it says, "Others Speaking"?

18              DEFENDANT BUDHU:      Yes.

19              THE CLERK:    And do you see the highlighted portion

20    just underneath that and then some text to the right of it?

21              DEFENDANT BUDHU:      Yeah, but half of the text is cut

22    out because my -- the video is -- my video screen is covering

23    that.   So I can't read the entire line, just the first part of

24    it.

25              THE CLERK:    Okay.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.959 Page 5 of 68   5


1                DEFENDANT BUDHU:    If you expand that screen, I can

2     probably see it all.

3                THE CLERK:    Is Bruno still here?    Yeah.

4                MR. DOBU:    I don't know what -- what is causing that

5     problem.    I mean --

6                THE CLERK:    What I might suggest, Bruno -- you can

7     tell me if this is accurate or not.        We are not likely to have

8     witnesses at the witness stand today; correct?

9                MR. ARNZEN:    Correct.

10               MR. JONES:    That's correct.

11               THE CLERK:    If we went to a three, where we see the

12    judge, the lectern, and the evidence, it may expand the size of

13    that screen.

14               MR. ARNZEN:   And in the meantime, Your Honor, Aaron

15    Arnzen and Andrew Galvin for the United States.

16               THE CLERK:    Did that help?

17               DEFENDANT BUDHU:    Oh, perfect.    I can read it now.

18    Yes, absolutely.    Thank you.

19               THE CLERK:    Your Honor, I can switch back and forth

20    from her viewing you and the running transcript if she needs to

21    see her attorney or the other attorney at the lectern camera.

22    I can switch it to where it's the lectern camera and the

23    evidence.

24         This -- that way, she'll be able to see the running

25    transcript in full the entire time.        It's just going to be me
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.960 Page 6 of 68   6


1     switching back and forth as needed and as requested by counsel.

2               THE COURT:    All right.    If you don't see what I said

3     in the transcript, will you please let us know.

4               DEFENDANT BUDHU:     I can see the entire transcript,

5     Your Honor.    Thank you.

6               THE COURT:    But if something happens that you can no

7     longer see it, please let us know.

8               DEFENDANT BUDHU:     I sure will.    Thank you.

9               THE COURT:    All right.    The first thing is the trial

10    will be presided over by Judge Sabraw, and he will have you

11    before him Wednesday afternoon for a status hearing.          Any

12    requests to continue the trial need to be made before him.

13              THE CLERK:    Your Honor, that would be at 10:30 on the

14    23rd.

15              THE COURT:    All right.    Now, he asked me to rule on as

16    many of the motions in limine as possible.        So I think we'll

17    have to await the circumstances at the trial, but we will get

18    into that later.    So let's first start with the Bruton issue.

19         Did the Government prepare the exact wording of what they

20    might want to offer if they elect to do so under the --

21        (Court reporter requests clarification for the record.)

22              THE COURT:    Of what the Government wants to offer if

23    they decide to elect to proceed under the proffer agreement,

24    which would allow them to offer certain statements of

25    Mr. Hackett.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.961 Page 7 of 68   7


1               MR. JONES:    Your Honor, I believe they did that in

2     their response to our original Bruton motion unless there was

3     something else that the Court was anticipating.

4               MR. ARNZEN:    Yes, Your Honor.

5          Mr. Jones is right.      We have prepared that.     It is set

6     forth in Docket No. 173.      This sets out four statements that

7     were made by Mr. Hackett during his proffer that touch upon

8     Ms. Budhu that we would seek to introduce if the proffer came

9     into evidence.

10         And I think I -- oh, I'm sorry.       Your Honor, I'm sorry.

11    That's Document No. 178 -- or Docket No. 178.         It starts at

12    Page 7 and goes through Page 8.

13              THE COURT:    I don't believe I actually ruled on this,

14    and I checked the minute order this afternoon, and it doesn't

15    reflect that --

16        (Court reporter requests clarification for the record.)

17              THE COURT:    I checked the minute order this afternoon,

18    and it doesn't indicate that I actually ruled on it.

19              MR. JONES:    My understanding was that the Court was

20    denying the motion to sever without prejudice and that the

21    Court was reserving with regard to the admission because it

22    would depend on the nature of any potential representations or

23    testimony on behalf of Mr. Hackett, but --

24              THE COURT:    Well, if that is true, the minute order

25    would reflect that the motion to sever was denied, but I don't
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.962 Page 8 of 68   8


1     think I ruled on the actual content of the information that

2     would be elicited.

3               MR. JONES:    I think that's correct, Your Honor, but I

4     believe that was intentional because we don't know the

5     circumstances.

6               THE COURT:    Well, we don't know what would key the

7     admission of any statement.      It may be partial, it may be the

8     entirety of what the Government wishes to offer.

9          Would you like a specific ruling on the content; in other

10    words, whether the specific offer would contravene Bruton?

11              MR. JONES:    Your Honor, I did -- I do believe we had

12    some argument last time.      Obviously, our contention is that the

13    replacements that the Government is making are not sufficient

14    to make -- that it would be very clear that we're referring to

15    Ms. Budhu, but I do think that that is going to be much clearer

16    come trial time.

17         My understanding -- or my belief is that Ms. Budhu and

18    Mr. Gillespie will be the only two ASNT representatives who are

19    referenced during the course of the trial, and thus it would be

20    clear, because Mr. Gillespie is a cooperating witness, that the

21    ASNT representative was Ms. Budhu.

22         So I'm happy to address that issue now if the Court would

23    like, but it seems like I definitely would probably be

24    re-raising the issue based on the way the evidence comes out at

25    trial as well.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.963 Page 9 of 68   9


1               THE COURT:    Who is speaking for the Government on

2     this?

3               MR. ARNZEN:    I am, Your Honor.

4          And so there is good case law and ample case law in the

5     Ninth Circuit that establishes that if you replace a proper

6     noun -- or proper name -- I'm sorry -- with a pronoun that is

7     neutral, that doesn't specifically identify the other

8     defendant, that that does not spark a Bruton concern sufficient

9     to dictate -- or sufficient to mandate severance.

10         And indeed, even other evidence that comes in at trial,

11    even if it's inferential -- inferentially shows that the

12    neutral pronoun actually does identify a defendant, that still

13    is not good enough for severance.

14         What we've done here is apply a phrase -- "ASNT

15    representative" -- that is neutral.       It's not -- it's not

16    gender-specific.    We think we've made it sufficiently anonymous

17    such that the Bruton concerns aren't raised.         We certainly

18    don't think that -- that these rise to the level to -- to

19    require severance, and they don't -- they don't constitute a

20    Bruton violation.

21              THE COURT:    Well, I agree with you as to severance,

22    and I previously denied the motion to sever.         But then we come

23    to what might you be able to use, as shown on Page 7 of your

24    submission on September the 18th, Docket No. 178.         Let's go

25    through them.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.964 Page 10 of 68 10


1           So the first one is on Line 15 of Page 7.

2               MR. ARNZEN:    Yes, Your Honor.

3           Are you asking for argument on this -- on this specific

4     statement?

5               THE COURT:    Yes.

6               MR. ARNZEN:    Yes.   Okay.

7               THE COURT:    There are four of them; right?

8               MR. ARNZEN:    There are, Your Honor, exactly right.

9           So with respect to the first one, Mr. Hackett said in his

10    proffer in July of 2018, a statement that was summarized by the

11    FBI in the interview report -- it's set forth on Lines 11

12    through 14 on Page 7, as you just indicated.         This indicates

13    where Mr. Hackett received the shares from.         He received them

14    from Ms. Budhu.

15          There is -- I should be clear, Your Honor -- a very

16    substantial body of evidence that we will seek to introduce

17    that shows exactly where these shares came from, that

18    Mr. Hackett purchased them from Ms. Budhu.        That evidence is

19    separate and apart from this statement.

20          However, Mr. Hackett said so, and we should be able to put

21    it in because instead of indicating that Ms. Budhu was the one

22    that supplied them, in the proffer, we can simply substitute

23    "an ASNT representative," and then all you've got is an

24    inference that this is the same person as Ms. Budhu.          The case

25    law, again, is clear that that inference is permissible, and
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.965 Page 11 of 68 11


1     there's nothing under the law that requires us to go further

2     and totally redact the name.

3           Even if Your Honor told us that the FBI agent should not

4     mention another person, that Mr. Hackett got these 300,000

5     shares from somebody -- I'm sorry.       There's -- she -- Budhu

6     stated -- oh.    This is not with respect to -- so there are a

7     couple bodies of -- a couple blocks of stock.         This one refers

8     to 750,000 shares that -- that were subject to a negotiation

9     between Mr. Hackett and Ms. Budhu.

10          And so, again, this simply uses the phrase "an ASNT

11    representative" so -- so that it is sufficiently anonymous and

12    not specifically identify Ms. Budhu.

13              THE COURT:    Well, it says, "An ASNT representative

14    stated," but I thought this was Mr. Hackett's statement.

15              MR. ARNZEN:    That is our proposal, to change the name

16    "Budhu," as represented in the 302, so that when an FBI -- FBI

17    agent testifies to it, it will simply -- he will simply say,

18    "An ASNT representative conveyed to Mr. Hackett such-and-such."

19              THE COURT:    Well, I think this is confusing because it

20    is Mr. Hackett's statement that you are offering; correct?

21              MR. ARNZEN:    It is absolutely Mr. Hackett's statement

22    that we're offering.

23              THE COURT:    And so here, you say, "An ASNT

24    representative stated."      It should be "Mr. Hackett said that."

25              MR. ARNZEN:    Oh.   I'm sorry.    I think I understand the
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.966 Page 12 of 68 12


1     confusion, Your Honor.

2           During the proffer, here's what Mr. Hackett said:

3     "Annetta Budhu told me that the $300,000 would be used for

4     750,000 shares."     So he was conveying during the interview,

5     during the proffer, a statement that was originally made by

6     Ms. Budhu.

7           It was a back-and-forth conversation/negotiation about how

8     many shares Mr. Hackett would get in exchange for the money

9     that he was giving the people that held the shares.

10              THE COURT:    I think it needs to be modified to make it

11    clear that Mr. Hackett is saying that another person told him.

12              MR. ARNZEN:    Very well, Your Honor.      I understand the

13    confusion, and we can correct it.

14          Again, it is nice because what we're going to have is not

15    a tape -- a tape recording that we press "Play" on but an FBI

16    agent testifying, and he can certainly work this into his

17    testimony so that it is clear for the jury.

18              THE COURT:    So as to that modification, Mr. Jones,

19    what would be your objection?

20              MR. JONES:    Your Honor, our objection would be the

21    same.

22          While we understand that there is case law, specifically

23    Richardson, indicating that the Government can do these types

24    of redaction and replacement, I think there is support for our

25    position that if it's a completely transparent replacement
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.967 Page 13 of 68 13


1     where immediately the jury is going to know exactly who they're

2     talking about, that that's not sufficient to comply with

3     Bruton's protective rule because the actual criteria that we're

4     looking at is whether or not it clearly implicates Ms. Budhu

5     and would constitute powerful and incriminating evidence.

6           I think both of those requirements are met here with

7     regard to referring to an ASNT representative, and I don't

8     think very much is gained from that particular portion here.

9           The Government, especially given that this is going to be

10    coming out through the summary testimony of an agent, could

11    elicit the fact that he obtained these shares and what he

12    thought was going to happen with the shares without indicating

13    anything about an ASNT representative or any individual other

14    than Mr. Hackett himself.

15              THE COURT:    The whole idea is Mr. Hackett obtaining

16    the shares.    I agree with Mr. Jones that it is not necessary to

17    implicate another person, especially given the limited purpose

18    that the statement would come in for under the proffer

19    agreement.

20          So you need to --

21         (Court reporter requests clarification for the record.)

22              THE COURT:    Proffer agreement.

23          So I think you need to eliminate "The ASNT representative

24    stated" and modify it to Mr. Hackett stating that he would have

25    the shares.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.968 Page 14 of 68 14


1           Let's go to Statement No. 2.

2               MR. JONES:    Your Honor, presuming that the bracketed

3     "Deleted" is meaning that it wouldn't actually be there, I

4     don't think we would have any objection to this since it would

5     completely omit Ms. Budhu and would not even implicate the

6     existence of a second person.

7               THE COURT:    So there is no problem with Statement No.

8     2.

9           Do you agree?

10              MR. JONES:    Yes, as redacted.     I would agree with

11    that.

12              THE COURT:    All right.    Statement No. 3?

13              MR. ARNZEN:    Your Honor, during the proffer,

14    Mr. Hackett stated to us and to the FBI agent that he received

15    press releases about ASNT, the company, from two people,

16    Gillespie and Ms. Budhu.      What we've -- what we've done with

17    this proposed modification is the same thing we did with the

18    first one.

19          We attempted to make anonymous the reference to Ms. Budhu

20    by instead referring to "another ASNT representative."          If

21    Your Honor feels the same way about this one, we can simply say

22    "Mr. Gillespie" so that it eliminates the same concern

23    Your Honor mentioned.

24              THE COURT:    Mr. Jones, how would this necessarily

25    implicate Ms. Budhu?
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.969 Page 15 of 68 15


1               MR. JONES:    Given the Government's idea to completely

2     remove her without referencing "another ASNT representative," I

3     don't think that it would except, however, at Line 5, there's a

4     specific reference to Ms. Budhu in the absence of Mr. Gillespie

5     indicating Budhu also provided such updates.         So I think that

6     sentence essentially would have to go as well.

7           And all of this is a little bit difficult in the abstract

8     because my understanding is that these statements would only be

9     admissible to the extent that they're contradictory to an

10    assertion that's already been made in trial.         So these aren't

11    being offered as substantive evidence of what people were

12    doing.

13          I think in that context, completely removing Ms. Budhu and

14    the reference to any other person would be appropriate.

15              THE COURT:    Well, look at Statement No. 1.       How would

16    the jury conclude presently that the ASNT representative was

17    Ms. Budhu in Statement No. 3?

18              MR. JONES:    As -- as I indicated before, there really

19    are only two ASNT representatives that are referenced in the

20    discovery and, I expect, will be referenced in the trial.           So I

21    think Mr. Gillespie and anybody else -- any ASNT representative

22    who's not Mr. Gillespie, who is a cooperating witness for the

23    Government, is going to be transparently Ms. Budhu.

24              THE COURT:    Is that correct, that the only two

25    representatives of ASNT that will be mentioned are
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.970 Page 16 of 68 16


1     Mr. Gillespie and Ms. Budhu?

2               MR. ARNZEN:    I don't think it's totally correct.        I

3     mean, they're the two representatives that will receive the

4     most attention at trial because both were defendants here.           But

5     there were other people that Mr. Gillespie hired in order to

6     represent in one way or another ASNT, not just Ms. Budhu, not

7     just Mr. Gillespie.

8               THE COURT:    So the Government is correct about the

9     Bruton and Richardson standard --

10         (Court reporter requests clarification for the record.)

11              THE COURT:    The Government is correct about the Bruton

12    and the Richardson standard for the adjudication of allowing a

13    statement in that implicates the codefendant.         But if there is

14    only testimony about two other representatives of ASNT besides

15    Mr. Hackett, I think that it is foolish to think that the jury

16    will not conclude immediately that it refers to Ms. Budhu.

17          So under Rule 403, I'm going to exclude the part that has

18    "An ASNT representative stated."       Now, if at trial there is

19    other evidence that there were other ASNT representatives, you

20    can ask Judge Sabraw to allow you to put that in.

21         (Court reporter requests clarification for the record.)

22              THE COURT:    Judge Sabraw to allow you to put that in.

23          So my ruling is without prejudice to see what actually

24    happens at the trial.

25              MR. ARNZEN:    Very well, Your Honor.      Thank you.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.971 Page 17 of 68 17


1               THE COURT:    All right.    Now, Statement 4.

2               MR. JONES:    Your Honor, similarly to Statement 2, I

3     think the redaction that completely removes the reference to

4     Ms. Budhu here will do the trick and would make the statement

5     acceptable, presuming it was otherwise admissible.

6               THE COURT:    All right.    I think that concludes the

7     Bruton issue.

8           Do you all agree?

9               MR. JONES:    Yes, Your Honor.

10              MR. ARNZEN:    Yes, Your Honor.

11              THE COURT:    Mr. Nurik, do you have any issue with the

12    rulings that the Court has made here on the Bruton issue?

13              MR. NURIK:    Your Honor, as I understand it, you are

14    limiting your ruling to what the Government could use in the

15    event that Mr. Hackett's proffer statements were admissible.

16          And to that extent, I don't have an issue except I must

17    point out that I do have an issue with the accuracy of what the

18    Government has related in its Exhibit 178 compared to what is

19    in the actual agent's 302 report of my client's statements,

20    which raises another issue.

21          And I've already discussed this with the Government.          We

22    have not been able to reach an agreement, but I am requesting

23    the agent's rough notes of the interview.        The interview was

24    not taped, and I believe when -- if you were to look at the

25    interview notes -- I mean, the interview report, you will see a
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.972 Page 18 of 68 18


1     lot of references that are subject to different interpretation.

2           And rather than create issues that will arise at trial,

3     I'm asking that the Government turn over the agent's rough

4     notes of that interview now.

5               MR. GALVIN:    Your Honor, as Mr. Nurik just stated,

6     this -- he just raised this a few hours ago.         So we haven't had

7     a chance to research and brief this issue, but in the limited

8     time I had to research this, it -- the rough notes would not be

9     discoverable under the Jencks Act.

10          First of all, I'm not exactly sure what theory Mr. Nurik

11    is asking for the statements, and that would affect the

12    analysis, if it's under the Jencks Act, if he's looking for

13    Brady or exculpatory evidence.

14          If he's looking for Brady or exculpatory evidence, the

15    agent who wrote the notes, who authored the 302, reviewed the

16    handwritten notes today and determined that there was nothing

17    that would even come close to exculpatory in those notes,

18    nothing that differed.      There were no inconsistencies, no

19    deletions, or anything that would rise to the level of Brady in

20    those notes.

21          If Mr. Nurik is asking for these under the Jencks --

22    Jencks Act, there's a case, Bobadilla-Lopez, a Ninth Circuit

23    case, 954 F.2d, 519, that says that to be required under the

24    Jencks Act, materials should not only reflect the witness's own

25    words but should be a complete recital.        And that's referring
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.973 Page 19 of 68 19


1     to the agent's notes.

2           In this case, there's no indication that these handwritten

3     notes were a, you know, verbatim transcript of the witness's

4     words, that he was given the chance to correct them such that

5     they're an adopted statement of the witness.         Therefore, they

6     wouldn't be discoverable under the Jencks Act or under Brady.

7               THE COURT:    Well, let me say this.      I'm ordering you

8     to have them available in court for the trial judge's

9     inspection and analysis during the testimony of the agent if he

10    testifies on this subject matter of the four statements.          Then

11    Judge Sabraw can take up the issue of whether it is producible

12    under the Jencks Act, J-e-n-c-k-s Act, or otherwise under Brady

13    or any other standard.

14          I would leave that up to him, but you need to have the

15    notes readily available for the Court's inspection.

16              MR. GALVIN:    Very well, Your Honor.      We will have

17    those notes available during trial.

18              THE COURT:    All right.    Even if they were statements

19    of the witness -- that is, the statement of the agent from

20    Mr. Hackett -- they wouldn't be producible as to -- before the

21    agent testifies.     Because they would be the agent's alleged

22    statements, that would be producible, but the act says only

23    after the witness testifies on direct examination.

24          So this issue is not yet ripe for adjudication.

25              MR. GALVIN:    Very well, Your Honor.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.974 Page 20 of 68 20


1                THE COURT:    All right.    We have a lot of issues.     What

2     I suggest is that the main issues are two remaining.          That is

3     the alleged 404(b) evidence or intrinsic evidence of other

4     offerings or transactions and the testimony of the expert from

5     the Regulatory Commission.      I would take up the expert's

6     testimony first because I think that it is the shorter one.

7           So I'll hear argument on that.      I read your briefs, and

8     also the Government attached the letter of disclosure on the

9     expert's testimony to their brief.

10               MR. ARNZEN:   Thank you, Your Honor.      I won't belabor

11    what is stated in the briefs, then, or the letter.

12          In short, Mr. Carocci is a member of what's called the

13    criminal prosecution's assistance group at FINRA.         This is what

14    he does.    He comes into court all over the country many times a

15    year and testifies to exactly the type of stuff that we're

16    moving to admit at this trial.        He testifies about any number

17    of things that are covered in our letter and that we notified

18    the defense about.

19          He'll give background information about the nature,

20    structure, and regulation of the securities markets, the

21    regulator's rules -- that is the SEC -- as well as FINRA.           This

22    gentleman is from FINRA.      That is what's called a

23    self-regulatory organization under the jurisdiction of the SEC.

24          He's got experience and has testified many times about

25    general securities industry terms.       He knows them well.     He's
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.975 Page 21 of 68 21


1     testified frequently about them.       He knows the disclosure

2     requirements that public companies have to the SEC and to

3     investors.

4                THE COURT:    Well, let's cut to the chase.      Why don't

5     we hear from the defendants about what the specific problems

6     are.   I don't think they are seeking to exclude all of it.           So

7     let's go to what they are seeking to exclude.

8            Who would like to argue?

9                MR. JONES:    I can, Your Honor.

10           The first portion of his testimony that we seek to exclude

11    is what they refer to as the design and purpose of the

12    securities laws.     Specifically, they indicate that the purpose

13    of these is to protect the investing public (Inaudible).

14         (Court reporter requests clarification for the record.)

15               MR. JONES:    Indicating that the purpose of -- of

16    these -- the securities laws is to maintain fair and honest

17    markets and eliminate manipulative practices.

18           There's really -- it's essentially a 403 argument.        It

19    doesn't have any bearing on here.       The statute is clear as to

20    what is prohibited.     Whether or not it violates the purposes of

21    the SEC or FINRA would be irrelevant and unduly prejudicial and

22    invite confusion.

23           The second thing that we indicated was an issue, some of

24    which I think may have been cured by discovery that we've

25    received recently.      The Government said that they intend to
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.976 Page 22 of 68 22


1     introduce testimony summarizing the trading prices and volumes

2     of the stocks at issue.      I think they've turned over some

3     summary exhibits, which will be the basis or the substance of

4     Mr. Carocci's testimony.

5           So as long as that is the extent of the testimony, we

6     would find that that particular objection would be moot.

7               THE COURT:    Let's take it one at a time.

8           Now, your first objection is what?

9               MR. JONES:    Our first objection is to testimony

10    regarding the design and purpose of the securities laws.

11              THE COURT:    All right.

12              MR. ARNZEN:    Your Honor, we don't expect this to be

13    extensive testimony.     I had a securities fraud trial before

14    Judge Sabraw last year, 16-CR-1842.       Mr. Carocci's colleague

15    absolutely testified about the design and structure of the

16    securities laws.

17          It's really short and simple testimony.        It's meant to

18    establish that -- really common things that everybody knows

19    that's not -- or that is in the securities industry that we

20    hope to share with the jury.

21          Sunlight is the best disinfectant.       The stock market

22    should be a level playing field, and the regulations seek to

23    establish one, and the regulations protect the investing public

24    to make sure that everybody has an equal chance of success.

25    It's that simple, and that's what came in before Judge Sabraw
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.977 Page 23 of 68 23


1     last year, Your Honor.

2                THE COURT:    But why is that really relevant here?

3     What does that do?      I'm concerned that it would unduly

4     prejudice the defendants by giving essentially a statement by

5     the Government employee as to the need for enforcement of the

6     law, and I don't see the probative value.

7                MR. ARNZEN:    He's not a Government employee.      He works

8     for a not-for-profit self-regulatory organization.          He does not

9     work for the Government for one, Your Honor.

10          I think it's especially probative because if we've heard

11    it once, we've heard it a thousand times as it concerns the

12    federal securities laws and regulations, that there are a lot

13    of them.    There are little Piccadilly rules that don't mean

14    much, and so what if there's an underlying violation of some

15    small rule that's very esoteric?       No harm, no foul.

16          And Mr. Carocci's testimony will establish that these are

17    important because they go to a single purpose, which is to

18    establish a level playing field.

19               THE COURT:    What is the violation that the Government

20    is prosecuting here?

21               MR. ARNZEN:    A violation of the antifraud provisions

22    of the Securities Exchange Act, Section 10(b).

23               THE COURT:    All right.   That is not some little

24    regulation.    You're talking about fraud, and the jury will

25    understand that.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.978 Page 24 of 68 24


1           I'm sorry I mistook FINRA for a Government agency --

2          (Court reporter requests clarification for the record.)

3               THE COURT:    I'm sorry that I mistook FINRA, F-I-N-R-A,

4     for a Government agency.      But the concern I have is still the

5     same, and that is someone telling the jury the importance of

6     enforcing the securities law, and that is prejudicial to the

7     defendants.    You have a basic fraud case here, and I don't

8     think there is a specific esoteric regulation.

9           As to whether Judge Sabraw allowed it in in another case,

10    I don't know whether the defense objected to it there.           I think

11    the probative value here is really nominal, and the prejudicial

12    ability of the evidence would substantially outweigh it.

13          So without prejudice -- all these rulings are without

14    prejudice because the trial judge will have a different record

15    as the trial proceeds.      So anything can happen from the

16    openings to the -- telling him that you want to offer the

17    evidence in.    My rulings are without prejudice to you seeking

18    reconsideration based on the actual record at trial.

19              MR. ARNZEN:    Thank you, Your Honor.

20              THE COURT:    So I'm going to exclude that.

21          Next one, Mr. Jones?

22              MR. JONES:    This is the one that I believe may be moot

23    based on summaries disclosed by the Government.         If the

24    Government could just confirm that there is not going to be

25    additional testimony regarding this -- the trading prices and
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.979 Page 25 of 68 25


1     volumes of the stocks at issue other than what we have received

2     in discovery, I think that would be moot.

3               MR. ARNZEN:    I can confirm that that is the nature of

4     the summary exhibit, Your Honor.       We have turned over some

5     summary exhibits of the tradings so far.        We are still digging

6     into other trades and hope to represent those on some summary

7     charts that are forth -- that will be forthcoming shortly.

8               MR. JONES:    Then I think that's probably -- at this

9     point, I'd ask the Court to reserve on that until we see what

10    the other summaries are, and we can address that with Judge

11    Sabraw with regard to the trial date.

12              THE COURT:    All right.    Next one?

13              MR. JONES:    The next issue is that the Government

14    indicates that they're going to have their expert testify about

15    the common aspects of a pump-and-dump market manipulation

16    scheme.

17          With regard to this, I think that the disclosure here is

18    not sufficient because we don't have an indication as to

19    exactly what his testimony is in terms of what that means, what

20    are the common aspects of a pump-and-dump scheme.         Moreover,

21    the charge here is not that there was a pump-and-dump scheme

22    but instead that there was a scheme to defraud under 10(b)(5).

23          The Government -- you know, there's case law saying the

24    Government doesn't have to prove that there was, in fact, a

25    pump-and-dump scheme.     They simply have to prove that there was
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.980 Page 26 of 68 26


1     a scheme to defraud, even if that's what they alleged the

2     general nature is.

3           So if there's going to be specific testimony from their

4     experts saying, "These are the hallmarks, and those hallmarks

5     are present here in this case" or that they're going to have

6     them say, "These are the hallmarks" and then in closing they're

7     going to get up and take those off, I want to know exactly what

8     those are going to be, and I think I'm entitled to that under

9     Rule 16.

10               MR. ARNZEN:    We don't differ with Mr. Jones,

11    Your Honor.    We will not elicit testimony from Mr. Carocci

12    about the hallmarks of a pump-and-dump scheme.

13               THE COURT:    I will grant that without prejudice to

14    exclude the common aspects of a pump-and-dump scheme.

15          All right.    Your motion to allow it into evidence as to

16    the --

17         (Court reporter requests clarification for the record.)

18               THE COURT:    The Government's motion to allow that into

19    evidence as to the common aspects or attributes of a

20    pump-and-dump scheme --

21         (Court reporter requests clarification for the record.)

22               THE COURT:    Attributes of a pump-and-dump scheme is

23    denied without prejudice.      It should be excluded at this stage.

24          All right.    Next?

25               MR. JONES:    Your Honor, the next thing deals with the
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.981 Page 27 of 68 27


1     Government's representation that it will have testimony that it

2     is outside of business norms for public companies to disclose

3     material nonpublic information to persons and entities outside

4     the company without a compelling reason to do so and that

5     selectively making such disclosures could violate Reg FD in

6     addition to other securities laws.

7           We would object to this both on insufficient notice or

8     insufficient disclosure as well as Rule 403.         Again, we have a

9     specific statute with which the defendants are charged of

10    violating.    But this reference to a regulation that could

11    possibly be violated and then other miscellaneous securities

12    laws, I think, is unduly prejudicial and indicates that the

13    jury might be looking for some additional wrongdoing out there

14    other than what the defendants are charged with.

15          Here, there is going to be -- I think the Government is

16    going to raise the issue of the disclosure of material

17    nonpublic information.      If the Government's alleging that that

18    violates a specific regulation, then I think that needs to be a

19    specific assertion, and we need to know what they're alleging

20    violates that regulation.

21          And if there are other securities laws they're claiming

22    are violated, we're certainly entitled to notification as to

23    what the other securities laws are.

24              MR. ARNZEN:    Your Honor, I'll describe first what the

25    evidence will show.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.982 Page 28 of 68 28


1           The evidence will show that Mr. Gillespie was the CEO of

2     ASNT.   He and Ms. Budhu knew inside information, forthcoming

3     press releases, for example, about the company, and they

4     provided that inside information to people outside of the

5     company.

6           If people outside the company trade based on that inside

7     information, it's fraud.      It's securities fraud under the same

8     statute that the defendants are charged under, 10(b) of the

9     Exchange Act.    So that's what the evidence will show, and what

10    we expect to draw out from Mr. Carocci is giving that

11    information out to people outside of the company is

12    exceptionally unusual.

13          He testifies, for example, in insider trading cases all

14    the time, and every time, the company has a policy that forbids

15    providing nonpub- -- material nonpublic information to people

16    outside of the company.      It's highly abnormal unless there's,

17    like, a contractual relationship.       A service provider needs to

18    know specific information in order to provide those services.

19          And so that -- that gives -- that provides an impact to

20    the testimony later on that we expect to present.         Mr. Carocci

21    will -- will not say this particular evidence shows a very

22    unusual pattern.     He will just state the generality that it's

23    very unusual and usually breaks the law -- in other words,

24    specifically Reg FD and 10(b) of the Exchange Act -- when

25    people inside the company such as Mr. Gillespie and Ms. Budhu
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.983 Page 29 of 68 29


1     share inside information with outsiders.

2               MR. JONES:    Your Honor, we would still object to the

3     testimony as characterized by the Government.         Here, again, I

4     think there's a significant risk of the jury -- of having

5     testimony about whether or not they're defying what constitute

6     regular business norms.      That is not what they're charged with

7     doing.

8           If, as the Government contends, that providing this

9     information to outside parties, people who are not part of the

10    corporation, constitutes a violation of the statute, then

11    certainly that's something for the jury to decide and consider.

12          I don't know what information -- what having their expert

13    witness offer that testimony or opinion would add except to

14    invade the province of the jury and suggest that they should

15    defer to his conclusion that this usually violates Reg FD or

16    other unnamed securities laws.

17              THE COURT:    If I were trying the case, I would take

18    Mr. Carocci's testimony on this narrow point first outside the

19    presence of the jury to see what his basis is for saying that

20    and to see what perhaps would need to be done to eliminate

21    undue prejudice or craft a limiting instruction, but I'm not

22    trying the case.

23          So I'm deferring this issue to Judge Sabraw so he can deal

24    with this in the practice he is most comfortable with.

25              MR. ARNZEN:    Thank you, Your Honor.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.984 Page 30 of 68 30


1               THE COURT:    All right.    I can see a basis for its

2     admission, but I'm concerned with the prejudicial effect.           So

3     rather than spring this on the jury and face it once they

4     have -- once it is out of the box, I would hear it first and

5     then decide how to treat it as to its admission --

6          (Court reporter requests clarification for the record.)

7               THE COURT:    And decide how to treat it as to its

8     admission in whole or in part.

9           All right.    Next?

10              MR. JONES:    Your Honor, I think that -- with regard to

11    the expert, I think that's all of it.        The final subsection

12    that I had kind of relates to all of them and is not an

13    individual -- it would mostly relate to this last issue that

14    was raised.

15          So I don't believe there's any further issues to

16    address -- address with regard to the expert.

17              THE COURT:    You have no problem with the experts

18    testifying as to the terms and definitions that the Government

19    has listed?

20              MR. JONES:    Give me one moment.

21          Your Honor, other than the issues that we've specifically

22    raised, presuming that there's a proper foundation at trial, we

23    don't have an objection to the definitions that were listed in

24    the Government's notice other than the ones that have been

25    discussed so far.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.985 Page 31 of 68 31


1               THE COURT:    Mr. Nurik, you requested in a filing to

2     join in the responsive motions of Mr. Jones.         So I grant your

3     request to join.

4           Do you have anything you would like to add?

5               MR. NURIK:    No, Your Honor.     I think Mr. Jones has

6     ably set forth our position.      Thank you.

7               THE COURT:    So would it be fair to say that I'm

8     granting in part and denying in part the Government's motion to

9     admit the expert's testimony and exclude -- excluding the

10    specific items that I expressly mentioned?

11              MR. ARNZEN:    It would be fair for the Government,

12    Your Honor.

13              MR. JONES:    Yes, I think that's accurate.

14              THE COURT:    All right.

15              MR. NURIK:    Yes.

16              THE COURT:    Anything else you would like to argue on

17    the expert Mr. Carocci?

18              MR. JONES:    No.    I think that's it for that expert.

19              THE COURT:    All right.    You have a supplemental

20    response that has the basis for his testimony?

21              MR. JONES:    I have -- we've received -- if the Court's

22    referring to the summaries that I mentioned earlier, the

23    Government has provided summaries of some of the trading

24    volumes, and that addressed one of the motions.

25              THE COURT:    Right, but you're okay with the
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.986 Page 32 of 68 32


1     admissibility of the things I mentioned in the Government's

2     motion except for the arguments you made on the record here

3     this afternoon?

4               MR. JONES:    That's correct, Your Honor.

5               THE COURT:    All right.

6               MR. NURIK:    Your Honor, may I just say assuming that

7     the proper foundation is laid for the expert testimony and the

8     admission of that particular portion of the testimony?

9               THE COURT:    That goes without saying.      I think you are

10    correct, Mr. Nurik.

11          All right.    So now let's go to the -- what is the larger

12    issue.   That is the other deals mentioned, and the Government

13    in Document 187 outlines the theory of what they are seeking to

14    do.   That was filed on October the 4th.

15          All right.    Let's take that up, and we'll rule on each one

16    separately -- I believe there are four references -- and then

17    the issue of the boiler room broker and the boiler room

18    operator.

19              MR. ARNZEN:    Yes, Your Honor.

20          Would you like to hear argument from the Government on

21    that?

22              THE COURT:    Yes.   Let's take it up one at a time.

23              MR. ARNZEN:    Yes, sir.

24          Shall I go through the exhibits that were attached to

25    Document 187, then?
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.987 Page 33 of 68 33


1               THE COURT:    Yes.   I've perused them, but I would like

2     to focus on them anew -- that is, the transcript you

3     attached -- once I hear the argument.

4               MR. ARNZEN:    Great, Your Honor.     I'll start with the

5     first one, if that's okay.

6           Exhibit 1 is a transcript of a call between Mr. Forster

7     and an indicted codefendant whose name is Vikram Khanna.          It

8     should be clear Mr. Khanna has since passed away.         So he won't

9     be at trial obviously, but this is a conversation in which Mr.

10    Khanna is in the process of recruiting Mr. Forster to pump the

11    stock that the conspirators own.       That is ASNT.

12          And this is a portion of the transcript where Mr. Khanna

13    is identifying other people that are in the deal.         "The deal"

14    is a term they use all the time to mean a scheme like this.            So

15    Mr. Khanna mentions knowing Mr. Hackett through another deal

16    known as Yuengling.     Yuengling is an ice cream company, as I

17    understand it.

18          And there was a scheme that concerned Yuengling that Mr.

19    Khanna had knowledge of and through which he knew Mr. Hackett.

20    It's important for conspiracies like this and people that play

21    the role that Mr. Forster was pretending to play.         It's

22    important for them to know that everybody is in line.

23          In other words, there are people there in place to do the

24    different aspects and play the different roles within the

25    context of the conspiracy.      It's a -- it's a very --
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.988 Page 34 of 68 34


1     Mr. Forster will testify that it's a very typical exercise to

2     figure out who else is involved and what their bona fides are.

3           And so Mr. Khanna knew this and was describing who Hackett

4     was, how Mr. Khanna knew Mr. Hackett, and other deals that they

5     had in common such that he had some familiarity and comfort

6     with Mr. Hackett.

7           So this, we think, would fall into evidence as

8     inextricably intertwined or intrinsic evidence of the fraud

9     because it simply identifies Mr. Hackett in terms that

10    Mr. Forster would understand.

11              THE COURT:    Who wants to go first?

12              MR. NURIK:    Your Honor, I just want to make sure that

13    we're clear that what the Government is simply seeking to do is

14    to allow this portion of the transcript to be played to the

15    jury because if they are asking Mr. Forster or anyone else to

16    comment on the -- what is referred to here as the Yuengling

17    deal, which is what I thought from the get-go -- was what the

18    Government was seeking to do because they're terming this as

19    404(b) evidence.

20          Other than the fact that it is spoken between the parties

21    and it is, as Mr. Arnzen is attempting to characterize, a way

22    of familiarizing with who is -- who these people are and where

23    they come from -- anything beyond that, I would submit, would

24    be impermissible.

25          So I want to make sure, since there is reference in their
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.989 Page 35 of 68 35


1     supplemental motion that Mr. Forster is going to be testifying,

2     that the Government is not permitted to have Mr. Forster or

3     anyone else testify about the Yuengling deal at this point.

4     And I think this will go for all these other matters and all

5     these others references.      So I can frame my responses going

6     forward.

7           I don't think that there's any indication from any of this

8     as to any specific illegality about these other deals.          Now, if

9     the Government's sole argument is that this is just

10    inextricably intertwined with the conversations between the

11    alleged coconspirators and allows people to know who people

12    are, that's one thing.

13          But if they're going to be allowed now to elicit testimony

14    about these other deals, which is what I thought their original

15    intent was under Rule 404(b) -- otherwise, why would it be

16    characterized as 404(b) evidence? -- then I must clearly object

17    for the reasons I've identified in my -- in my pleadings,

18    including the fact that they've never articulated what those

19    illegalities are since July, when you've asked them to.

20          And secondly, there's no indication of specific connection

21    between my client and any illegality in any other deal, which

22    would be a prerequisite under Rule 404(b).

23               THE COURT:   Do you want to add anything, Mr. Jones?

24               MR. JONES:   Your Honor, just briefly.

25          I would concur with Mr. Nurik's comments.        The concern
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.990 Page 36 of 68 36


1     that I have is that the Government seems to intend to go beyond

2     simply naming these things based on a couple of comments that

3     have been made.

4           One, the fact that they continuously use scare quotes

5     around the word "deals" and Mr. Arnzen's representation just

6     now that when he -- that he believes that they use "deal" to

7     refer to an illegal pump-and-dump scheme.

8           So my concern is Mr. Forster is going to get on the stand,

9     he's going to say, "I engaged in a bunch of pump-and-dump

10    schemes" -- and I think that's going to bear out on his

11    cross-examination -- "and typically, this is how they go, and

12    that's how it was going here."

13          The Government represents that Mr. Forster would testify

14    that he typically wanted to know and sought who -- sought to

15    know who else was participating in a deal.        But that overlooks

16    the fact that in this case he's operating as a Government

17    informant, and his goal is not to engage in an actual

18    pump-and-dump scheme but to gather information for the purposes

19    of prosecution.

20          So I don't think having him testify that he was doing

21    these things and that that's how pump-and-dump schemes

22    typically work -- I think that would be severely problematic

23    under 404(b) and also would be -- constitute improper expert

24    testimony in addition to what was already laid out.

25              THE COURT:    What do you want to offer as the evidence?
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.991 Page 37 of 68 37


1               MR. ARNZEN:    The evidence that we'd intend to offer is

2     simply stated in our briefs, Your Honor.        We would elicit, we

3     hope, testimony from Mr. Forster that would establish that

4     Yuengling was a deal that he heard Mr. Khanna talk to him about

5     outside of the context and prior to his cooperation here,

6     outside of the context of the discussions and the recordings

7     that we have at this trial.

8           And he would testify that they typically wanted to and

9     sought to know who else was participating in a deal.          This is

10    just background information about Mr. Hackett that Mr. Khanna

11    brings to bear so as to consummate the deal, to find somebody

12    to pump this stock.

13          It's not 404(b).    It would -- it would certainly come in

14    as 404(b) if we got there, but it's our position that this does

15    not fall under the strictures of 404(b).        This is intrinsic

16    evidence of the fraud.

17              THE COURT:    Well, it depends what you are offering.

18    If what you are offering is the mere words in a transcript or

19    testimony that Mr. Hackett was also in the Yuengling deal --

20    would you spell that for the court reporter?

21              MR. ARNZEN:    Sure.   I'm sorry, Your Honor.

22    Y-u-e-n-g-l-i-n-g.

23              THE COURT:    If you are only offering the statement of

24    the witness -- the statement, that is -- to Mr. Forster by Mr.

25    Khanna, who is deceased but was a --
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.992 Page 38 of 68 38


1          (Court reporter requests clarification for the record.)

2                THE COURT:    By Mr. Khanna, who is deceased but was a

3     coconspirator, I have no problem with that.         But if you want to

4     offer independent proof about Yuengling being a fraudulent

5     deal, that would get us into the issue, and it depends on

6     exactly what you are offering.

7                MR. ARNZEN:    I understand.

8           And first of all, I want to make real clear, Your Honor.

9     All of the deals listed here -- we're not going to have

10    Mr. Forster testify that it was a fraudulent deal, that it was

11    a pump-and-dump scheme.      We're going to simply say they were

12    engaged in transactions or discussions about another company;

13    right?

14          So first of all, we're not going to elicit that as 404(b)

15    evidence and dump in front of the jury evidence that

16    Mr. Hackett or Ms. Budhu participated in fraudulent deals as

17    such.    We're not going to do that.      We would like, though, to

18    elicit testimony from Mr. Forster that this was another deal

19    that he talked to Mr. Khanna about because so much of this case

20    depends on the recordings, and the recordings are spoken by

21    people that are very experienced in this area.

22          It's like if we had a violent crime here that was being

23    tried and someone -- some witness comes in and says, "I heard

24    the defendant say, you know, 'Please go Rambo' or 'Go Rambo on

25    the victim if he says no.'"      I mean, the jury has to know what
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.993 Page 39 of 68 39


1     "Rambo" means.    If the jury has no idea what "Rambo" means,

2     it's meaningless.

3           We can't go on the cold transcript without somebody that

4     can actually describe a little bit about what the underlying

5     terminology means and what the purpose of the conversation is.

6                THE COURT:    Well, the problem is in the details.       That

7     is, how much are you describing?       If it is only that it was

8     another deal that Mr. Hackett was involved with, I don't see

9     any problem, and even Mr. Nurik seems to think that is okay.

10               MR. ARNZEN:    Thank you, Your Honor.

11          We spelled out exactly what we expect Mr. Forster to

12    testify.    It's right here on the page.      I mean, I can read it

13    into the record, but he would testify that he typically wanted

14    to and sought to know who else was participating in a deal -- I

15    think that's okay -- and their background before he committed

16    to a deal.

17          He will testify that Mr. Khanna knew this and Mr. Khanna

18    had previously mentioned Yuengling to Forster and Khanna had

19    possibly invited Forster to participate in that deal.          That's

20    the size of it, no words about another fraudulent deal or "This

21    is another scheme."

22               THE COURT:    Any problem with that, Mr. Nurik and Mr.

23    Jones?

24               MR. NURIK:    Your Honor, to the extent that the

25    testimony is limited to what is in the tape -- and I do -- do
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.994 Page 40 of 68 40


1     reluctantly admit that it probably is so inextricably

2     intertwined that it would be almost impossible to remove the

3     name of the other matter.      But any testimony about it in any

4     shape or form, I would submit, is impermissible.

5           The actual transcript references that you have before you

6     that the Government has provided in its exhibits are so

7     self-explanatory that they speak for themselves.         They don't

8     need further illumination by the witness.

9           And -- and to the extent that the Government seeks to have

10    any conversation between Mr. Forster and Mr. Khan [sic], who is

11    deceased, brought before the jury, again, at that point in

12    time, I believe those conversations were before there was a

13    conspiracy that were not made during the course of or in

14    furtherance of any alleged conspiracy.

15          So I don't know how the Government can do that.         That was

16    before even Mr. Hackett was supposedly involved with these

17    individuals.    So in that regard, I would submit it should not

18    be admissible.

19              MR. ARNZEN:    Just to -- just to the last point, we

20    believe the conspiracy started much earlier than the

21    conversations in which Mr. Forster engaged in began.

22              MR. NURIK:    I guess that's going to be a matter for

23    preliminary proof.

24              THE COURT:    Well, you first have to prove that this

25    was a statement in furtherance of a conspiracy that was in
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.995 Page 41 of 68 41


1     existence.    As to the 404(b) objection and the 403 concern, I

2     believe what the Government represented here is permissible.

3     It is intrinsically involved in the scheme and soliciting

4     Mr. Ford -- Forster's participation.

5           So as long as it is limited to what Mr. Arnzen said, I

6     think it is permissible, and it is not limited to the tape.

7     Mr. Forster can also testify to the other conversations, but

8     what would be of concern is if the Government were to seek to

9     put on the other Yuengling transaction was a fraudulent scheme.

10    They are not going to do that.

11          And so we cannot even get into the 404(b) analysis because

12    the Government is not using the prior acts for one of the

13    exceptions such as intent or plan or modus operandi.

14          Agreed, Mr. Arnzen?

15              MR. ARNZEN:    Agreed, Your Honor.

16              THE COURT:    So what you have read and stated, in my

17    opinion, is fine as long as you first prove that the conspiracy

18    was enlisting Mr. Khanna with the statements in furtherance of

19    the conspiracy.

20              MR. ARNZEN:    Completely understood.

21              THE COURT:    All right.    Let's go to Number 2.

22              MR. JONES:    Your Honor, if I can just -- if I can just

23    make -- I just want to make sure we're really clear about one

24    point because Mr. Arnzen started off the argument by saying

25    that when these people refer to deals, they're referring to
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.996 Page 42 of 68 42


1     pump-and-dump schemes, and that's not part of what the Court is

2     approving.

3           It's only the last summary where he was reading and said

4     what he was -- what Mr. Forster would say about those

5     statements; correct?

6               THE COURT:    You are correct.

7           Do we have a similar situation with the others?

8               MR. ARNZEN:    I think that tracks for -- the same logic

9     and the same argument tracks for a number of these, Your Honor.

10          If you simply substitute "Yuengling" for two other what we

11    call ticker symbols -- they're QBIO and QBAK -- because --

12    especially with respect to Q-B-I-O or QBIO, there was a lot of

13    discussion in which Mr. Forster and Ms. Hackett -- Mr. --

14    Mr. Hackett and Ms. Budhu and the other conspirators talked

15    about QBIO as they were discussing the nuances in detail

16    surrounding ASNT.

17          So if, for example, they were concerned that an issue or a

18    problem might arise with respect to the ASNT scheme, they would

19    refer to the QBIO's -- the QBIO transaction and -- and refer to

20    what happened with respect to QBIO as to kind of further

21    discussion about what they should do on the ASNT deal.

22          So I think those are -- those should be admissible, again,

23    as intrinsic evidence of the fraud.       I can identify the

24    specific exhibits that that refers to, Your Honor.          They are --

25    just give me two seconds.      I'm sorry.    Exhibits 4 and 6 through
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.997 Page 43 of 68 43


1     11 fall into that category.

2               THE COURT:    Well, let's take them in order so we have

3     a specific record.

4               MR. ARNZEN:    Very well, Your Honor.

5           Shall I take them in numeric order, or shall I start

6     with -- should I go with 2, or can I go with 4?

7               THE COURT:    I think by taking them in numerical order,

8     we will not forget any.

9               MR. ARNZEN:    Very well, Your Honor.

10          Number 2 also concerns the Yuengling deal.        It would

11    involve the transcripts set forth in Exhibit 2, and it would be

12    supported by the exact same testimony from Mr. Forster that I

13    just described.

14              THE COURT:    Any further concerns about Number 2?

15              MR. JONES:    I think 2 is identical to 1, Your Honor.

16              MR. NURIK:    I agree, Your Honor.

17              THE COURT:    All right.    The same ruling on Number 2 as

18    to Number 1.    If the foundation for coconspirator testimony is

19    laid, then 2 would be admissible.

20         (Court reporter requests clarification for the record.)

21              THE COURT:    If the foundation for coconspirator

22    testimony is laid, 2 would be admissible.        All right?

23              MR. ARNZEN:    Shall I go to Number 3, Your Honor?

24              THE COURT:    Please.

25              MR. ARNZEN:    So this concerns a different company.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.998 Page 44 of 68 44


1     The ticker for this is DAVC, and it is a little bit different

2     than the Yuengling deal.      It is not so much about Mr. Khanna

3     speaking to Mr. Forster about who -- actually, it's very

4     similar.    I apologize.

5           It's Mr. Khanna filling Mr. Forster in on the -- in on

6     Mr. Hackett's background; in other words, how he knew

7     Mr. Hackett.    Not only was -- did Mr. Khanna and Mr. Hackett

8     have the Yuengling deal in common in some way, shape, or form,

9     they also had in common the DAVC deal.

10          The United States would expect that Forster would testify

11    that he typically wanted to and sought to know who else was

12    participating in a deal before he committed and that Mr. Khanna

13    knew this.    So it would largely be very similar logic that

14    would allow its admission and very similar testimony, just a

15    different ticker.

16               MR. NURIK:   Your Honor, I would submit that in light

17    of exactly what was represented, which is that it was necessary

18    for Mr. Forster to know who he was dealing with -- that by this

19    point, this becomes unnecessary.       We have Exhibits 1 and

20    Exhibits 2 talking about the Yuengling deal.         Now we have

21    something else.

22          There's no mention really in this transcript that's being

23    offered in about the actual -- the actual ticker or the actual

24    deal, as the Government refers to it, in question.          This is

25    simply now talking about something else.        And if the purpose of
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.999 Page 45 of 68 45


1     this is to, again, identify that -- that there's some

2     background to this guy and that would make Mr. Forster more

3     comfortable in doing business, we've already had that

4     established.

5           There comes a point in which this becomes frankly

6     duplicative -- duplicative and unnecessary, and I would submit

7     this becomes confusing to the jury because now we're talking

8     about a deal that has nothing to do with the matter in

9     question.    And, again, as the Government has represented,

10    they're not going to offer any evidence that something about

11    this was fraudulent.

12          So why even bother to have the jury hear about it?         It's

13    just going to confuse the jury.       This -- this case, I would

14    submit, is going to be very detailed-oriented and concerning a

15    subject that I would surmise most of the jurors, if not all of

16    them, are going to be unfamiliar with.        It's going to be

17    confusing enough.

18          So I don't see how this aids in any way and serves any

19    purpose, and I would submit its prejudicial value outweighs its

20    limited, nominal relevancy.

21              MR. ARNZEN:    If I may add just a point, Your Honor, it

22    concerns the transcript itself.

23          The transcript evidences a pretty fluid conversation

24    between Mr. Khanna and Mr. Forster, and they bounce back and

25    forth between discussion about ASNT and discussion of DAVC.           It
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1000 Page 46 of 68 46


1      would be somewhat difficult to excise the DAVC portion.

2                THE COURT:    Well, what is the context of the

3      statement?

4                MR. ARNZEN:    The context of the statements made in the

5      transcript, Your Honor?

6                THE COURT:    Yes.

7                MR. ARNZEN:    This is a point where Mr. Khanna and

8      Mr. Forster are still talking about whether Mr. Forster is

9      going to get involved in the terms on which he would get

10     involved.    It's still a process in which Mr. Forster is

11     figuring out who else is involved with this deal, and he's not

12     familiar at that point with Mr. Hackett, and so he asks more

13     details about Mr. Hackett.

14          He's also talking about other deals with Mr. Khanna, and

15     so Mr. Khanna talks about deals that he's involved with at the

16     same time.    This one happens to overlap with Mr. -- with

17     Mr. Hackett.

18               THE COURT:    Anything else on this?

19               MR. ARNZEN:    Not from the Government.

20               MR. NURIK:    No, Your Honor.

21               THE COURT:    Mr. Jones?

22               MR. JONES:    I have nothing to add, Your Honor.

23               THE COURT:    I'm going to allow it, and then I'll give

24     you my reasons, and then we'll take a break for the court

25     reporters.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1001 Page 47 of 68 47


1           It is part of the conversation where Mr. Khanna is trying

2      to get Mr. Forster involved, and I think that all the talk is

3      important to understand how they are proceeding, and the

4      context is important.     So I think it has probative value that

5      is not substantially outweighed by any prejudicial factor.

6           And, again, you are not seeking to prove that DAVC was

7      fraud; right?

8                MR. ARNZEN:    That's correct, Your Honor.

9                THE COURT:    All right.    4 is admissible as long as the

10     foundation is established.

11          So we'll take a break.

12               MR. JONES:    Your Honor, I just wanted to note I do

13     have -- I either need to get my wife the key to our car or

14     leave by 5:00 to pick up my son.       So --

15               THE COURT:    We are going to close at 5:00.       We perhaps

16     will not get it all done, but we'll break at 5:00.         Let me give

17     the court reporters a break.

18                         (Recess taken at 4:31 p.m.)

19                     (Proceedings resumed at 4:42 p.m.)

20               MR. JONES:    Ms. Budhu, I think we're going to get

21     ready to start again here in a second.

22               THE COURT REPORTER:     Ready, Judge.

23               THE COURT:    Can you get Ms. Budhu there?

24               THE CLERK:    Ms. Budhu, we're about to start again.

25               THE COURT:    We're ready, Ms. Budhu.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1002 Page 48 of 68 48


1                MR. JONES:    Ms. Budhu?

2                THE CLERK:    Ms. Budhu, we are ready for you.

3                MR. JONES:    I'm going to try to call her phone.

4           Oh, there she is.     Oh, there she goes.

5                MS. ANGELES:    Oh.   But she can't see you.

6                MR. JONES:    It's going to voicemail.

7                THE CLERK:    Ms. Budhu?

8                MS. ANGELES:    She's looking at the transcript.

9                DEFENDANT HACKETT:     Maybe put something in the

10     transcript --

11               MR. NURIK:    The transcript, yes.

12               DEFENDANT HACKETT:     -- because she keeps reading.

13               THE CLERK:    Amanda, can you put something to let her

14     know?

15               THE C.A.R.T. REPORTER:       Okay.   Yeah.

16               THE CLERK:    "We are ready."

17               MR. JONES:    The -- Jesus Christ.

18               THE COURT:    All right.     Ms. Budhu is back.

19               DEFENDANT BUDHU:      Yes.   Yes, Your Honor.   I'm here.

20               THE COURT:    Now, we're on Number 4.

21               MR. NURIK:    Your Honor, if the Court please, given

22     that we have limited time and in light of the Government's

23     announcement as to limitations they're going to put on the

24     items that we've been dealing with, perhaps those could be

25     dealt with at another time because I think the more pressing
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1003 Page 49 of 68 49


1      issue for our preparation is the -- what they call the other

2      boiler room matters.

3           And I would ask if the Court would indulge me and allow us

4      to deal with that right now.

5                THE COURT:    All right.

6                MR. NURIK:    Okay.   I can -- I can summarize our

7      position very, very simply.

8           The Government seeks to introduce evidence through two

9      witnesses of my client's use of what they call other boiler

10     rooms, which are call rooms on other deals.        Their position is

11     that the two individuals who will testify, the -- the

12     operator -- who they call the boiler room operator,

13     Ms. Millhouse, and the -- I'm sorry.       The broker,

14     Ms. Millhouse, and the operator, Mr. Wolf, will both testify

15     that deceptive practices or deceptive sales practices were used

16     in these particular deals.

17          The problem is that the Government does not have any

18     evidence -- and this is what they've told me unless they've

19     represented it incorrectly -- from either of these two

20     individuals that Mr. Hackett was aware of the sales practices.

21          There will be no evidence that Mr. Hackett saw any of the

22     sales scripts, heard any of the sales pitches, was consulted by

23     any -- by any of these individuals on how to sell these

24     particular tickers, and that, in fact, he was not even aware of

25     the identity of Mr. Wolf, who was the person who actually was
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1004 Page 50 of 68 50


1      hired by the broker to market these particular items.          So there

2      would be no evidence that Mr. Hackett was actually aware of the

3      deceptive sales practices.

4           Now, what the Government argues is that you can infer that

5      based upon the fact that Mr. Hackett paid a 50-percent

6      commission to the broker, Ms. Millhouse, and I -- I will assume

7      that they will introduce evidence that that is a high

8      commission.

9           But based on that and that alone, they are now asking the

10     Court to allow them to introduce evidence of all these other

11     particular deals.    There are one, two, three, four, five, six,

12     seven, eight, nine that they will have individuals testify used

13     deceptive sales practices, and yet they will have no one

14     testify that Mr. Hackett was specifically aware of that.

15          And I would submit that violates a basic prerequisite of

16     Rule 404(b), which is that there is actual evidence of a

17     defendant's commission of the other bad acts.         And as such, I

18     would submit that this should not be allowed.

19          And as a further argument, I would -- would posit before

20     the Court that given the number of other items involved, this

21     would create an enormous diversion for the jury.         We would

22     unduly lengthen the trial.      We would have to literally litigate

23     the sales techniques and practices in these other matters.           It

24     would confuse the jury and mislead the jury and, as such,

25     should be excludable under Rule 403.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1005 Page 51 of 68 51


1                 MR. ARNZEN:   Your Honor, first and foremost, we would

2      expect that this evidence would come in in less than five

3      minutes.    That's through both witnesses.

4           The broker would testify that Mr. Hackett hired her to

5      promote his companies, the companies that he was invested in,

6      through boiler rooms, and did so on a number of occasions.           He

7      knew also -- and we have text messages to prove it -- that the

8      broker then went on to engage operators, the boiler room

9      operators, to actually make the sales calls.

10          There's very good evidence that Mr. Hackett knew that the

11     broker was not the final person who made calls.         We fully

12     expect Mr. Nurik and Mr. Hackett to make the argument just made

13     that "Hey, we didn't know anything about what the operator was

14     doing, and whatever representations were made weren't

15     necessarily illegal."     That's why we need this 404(b) evidence,

16     to show state of mind.

17          He used the same two, the same broker and the same boiler

18     room -- boiler room operator, on -- on numerous occasions in

19     the past, all of which demonstrates not a propensity to commit

20     the crime but rather a knowledge of what the boiler room

21     operator and broker brought to bear, a knowledge of what kind

22     of increase and pump in the price and the demand for the stock

23     was created by -- by virtue of using the broker and the

24     operator.

25          So it goes to state of mind only insofar as Mr. Hackett
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1006 Page 52 of 68 52


1      knew what the boiler room operator was all about because he had

2      used them so many -- him so many times in the past through the

3      broker.   So that's -- that's the basis of our -- our argument.

4           Again, we would expect to show the documents that are set

5      out at Exhibit 20.     In other words, 187-1 has a number of

6      exhibits attached to it.      Exhibit No. 20 show the invoices that

7      the boiler room operator sent to the broker and that the broker

8      in turn shared with Mr. Hackett.

9           There aren't many of these.       The description and testimony

10     surrounding these will be exactly the same.        These are other

11     deals -- the broker will testify, "These are other deals that

12     Mr. Hackett brought to me and that I sent to the boiler room

13     operator."

14          The boiler room [sic] will in turn testify, "Yeah, these

15     are other deals that I got from the broker.        I've never heard

16     Hackett's name, but the broker sent me these deals.          I did them

17     all the exact same way that I did the ASNT deal."

18               MR. NURIK:    Your Honor, if I might point out that in

19     none of the transcripts or, for that matter, I believe, in any

20     of the testimony that will be elicited from Ms. Millhouse, the

21     broker, so to speak, is the word "boiler room" utilized.          These

22     are call rooms.    Call rooms are a very common aspect of sales

23     practices in many industries, including this industry.

24          And I would submit that that should be taken into account

25     in understanding that Mr. Hackett employs Ms. Millhouse for the
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1007 Page 53 of 68 53


1      purpose of marketing these things, but Ms. Millhouse is not

2      going to testify that Mr. Hackett was aware of how she marketed

3      these things.    This isn't a case about negligence.       This is a

4      case about intentional conduct and fraud.

5           There is absolutely no evidence that Ms. Millhouse was

6      giving Mr. Hackett any specific information about how these

7      things were marketed.     Nor will Mr. Wolf, who is the so-called

8      operator, testify that he ever met my client, ever spoke with

9      my client, ever gave any information to my client.

10          So the one thing that's missing from all this is any

11     knowledge on my client's part of what the Government is going

12     to use these witnesses for to testify that in each of these

13     other deals, there were deceptive sales practices.

14          And I might also point out that the Government's not going

15     to have any evidence of Mr. Hackett having notice from any

16     investor or anyone else saying, "Hey, I was just deceived.

17     They sold me this way" or "They sold me that way."         So there's

18     no notice on his part, there's no knowledge on his part, and

19     yet they're seeking to introduce this.

20          This will be very, very damaging testimony without the

21     necessary core component, and I would submit it's highly

22     prejudicial, Your Honor.

23               THE COURT:    I don't think what the Government is

24     relying on is an exception to Rule 404(b).

25         (Court reporter requests clarification for the record.)
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1008 Page 54 of 68 54


1                 THE COURT:    I don't see what the Government is relying

2      on is an exception to 404(b).

3           In other words, what are you offering the evidence to

4      show?    And that is what I need to focus on.      What is the

5      element involved?    You say state of mind, but that is too

6      broad.    The state of mind must be a mens rea that is relevant

7      to the specific case.

8           I think to start with, you should not refer to these as

9      boiler rooms.    That is pejorative and prejudicial.

10                MR. ARNZEN:    Your Honor, some sales rooms are boiler

11     rooms.    I understand the Court's feeling on this, but it's

12     absolutely the truth.     They're boiler rooms.      They're hard-core

13     sales practices that will get investors to invest in stock

14     without knowing the whole story.

15          They're as much a boiler room as any boiler room you see

16     in a movie or heard tell in a book about.        I think we should be

17     able to call them boiler rooms because they were boiler rooms.

18     If Your Honor says, "Hey, I'm making a different decision," I

19     understand that --

20                THE COURT:    Well --

21                MR. ARNZEN:    -- but I disagree with it.

22                THE COURT:    -- you have to have evidence -- that is,

23     testimony -- of what a boiler room is and how this was a boiler

24     room to use the phrase.     You'll have to have a foundation to

25     use the term "boiler room."
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1009 Page 55 of 68 55


1                MR. ARNZEN:    Understood, Your Honor.

2                THE COURT:    If you have testimony about that, then you

3      can use the term, but to use the term without testimony is

4      confusing and prejudicial.

5                MR. ARNZEN:    Very well, Your Honor.      I fully expect

6      that the boiler room operator will call it a boiler room.

7                THE COURT:    Maybe, and then you are in the clear.

8           But now what does this prove under 404(b)?         In other

9      words, you say that it would only take five minutes.          Give me

10     the five-minute version of what you will elicit and tell me how

11     this proves something that is admissible under Rule 404(b).

12               MR. ARNZEN:    Sure.

13          So first off, let -- I hope I can describe what we intend

14     to prove through this, and that is that Mr. Hackett knew that

15     the boiler room was a boiler room that made high sale --

16     high-pressure sales through misleading representations and

17     omissions on the phone.     We intend to prove that he knew that

18     the boiler rooms were using misrepresentations.

19          We would elicit that because -- through evidence that he

20     had used boiler rooms, this same boiler room, not just with

21     respect to ASNT but with respect to nine other tickers.

22     They're all very close in time.

23          The evidence would also include testimony that Mr. Hackett

24     paid 50 percent of the proceeds that he got from selling his

25     stock, take 50 percent of that and to give it to the broker.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1010 Page 56 of 68 56


1      The broker would then take a 35-percent cut of that and pass it

2      on to the boiler room operator.

3           These boiler rooms, the evidence will show, caused a

4      dramatic increase in the volume of the stock being sold in

5      these particular companies and an increase in the price of the

6      stock of those companies.      If -- so we will argue that that

7      evidence shows that Mr. Hackett did not -- was not oblivious

8      and completely ignorant of what was happening in the boiler

9      rooms.   Rather, he actually knew what was going on.

10          There's one more key bit of evidence, too, Your Honor.

11     The boiler room operator will testify that he knew others in

12     the industry, other boiler room operators.        And based on his

13     discussion with all of those other people, his boiler room

14     operated in all significant respects the same as all boiler

15     rooms that he knew about doing these types of deals.

16          That's our evidence.

17                THE COURT:    All right.   The last part is still

18     unclear.

19                MR. ARNZEN:    The last part about why it shows

20     Mr. Hackett's knowledge?

21                THE COURT:    No.

22                MR. ARNZEN:    Okay.

23                THE COURT:    The last part of what you said the

24     evidence will show as to other deals.

25                MR. ARNZEN:   As to other deals?     Okay.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1011 Page 57 of 68 57


1                THE COURT:    I understand what you are saying as to the

2      use by Mr. Hackett of the same sales room --

3          (Court reporter requests clarification for the record.)

4                THE COURT:    I under- -- I understand what you are

5      saying as to the use by Mr. Hackett of the same broker and same

6      sales or boiler room.     That I understand, but you added

7      something at the end that I didn't quite catch.

8                MR. ARNZEN:    Oh.   Understood.

9           So the boiler room operator, Your Honor, will testify that

10     his boiler room is the same as all other boiler rooms he knows

11     about in all significant respects.       It's not like these boiler

12     rooms come in different varieties.       They all do basically the

13     same thing in basically the same way.

14          So I don't think it's plausible to believe that

15     Mr. Hackett thought, "Oh, this one's special.         It's not making

16     misrepresentations and omissions to the investors that they're

17     calling."   The commonality increases the chances that

18     Mr. Hackett knows exactly what he's hiring the call room broker

19     to do.

20          Mr. Hackett reaches out and hires the broker to sell

21     stock.   It seems obvious to us that we should be able to prove

22     how he is selling that stock, and if he -- if they're going to

23     fight on that, we should be able to bring in these other deals

24     simply to show his knowledge about how they work and that they

25     make misrepresentations and omissions to investors.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1012 Page 58 of 68 58


1                MR. NURIK:    The one thing missing in all of this is

2      Mr. Hackett's knowledge of the sales practices.         The fact that

3      Mr. Hackett was aware of -- let me rephrase that.

4           The Government is seeking to introduce evidence that there

5      are other boiler rooms out there without tying them in to

6      Mr. Hackett that the operator knows about and they all do it

7      the same way.    Well, that's the operator's testimony.        Where is

8      the connection between that and Mr. Hackett?         How does that

9      prove Mr. Hackett's intent, lack of mistake, common scheme or

10     plan, or any other aspect of Rule 404(b)?

11          We're getting so far afield here.        The boiler room

12     operator is now being allowed to testify how the rest of the

13     marketplace operates in his opinion or his experience and that

14     now Mr. Hackett is supposed to be responsible for that without

15     any connection to Mr. Hackett knowing about any of those other

16     rooms, any of those other deals, participating them -- in them

17     at all.

18          In this particular case, the Government's reasoning is

19     circular.   They're saying, "Let's bring in the nine other rooms

20     to prove this one."     But in the nine other rooms, there's no

21     testimony that Mr. Hackett had any knowledge about how they

22     sold the securities; or in this one, there's no testimony about

23     how Mr. Hackett had any knowledge how they sold the securities.

24          The fact is Mr. Hackett, according to the proof the

25     Government's going to have, hired one person, Ms. Millhouse,
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1013 Page 59 of 68 59


1      and that's the only person he dealt with.        He never dealt with

2      Mr. Wolf.   He never dealt with anyone else.       Ms. Millhouse will

3      not say that she told Mr. Hackett that she was misrepresenting

4      or had anyone under her misrepresenting the sales.

5           So in light of that, how can the Government introduce all

6      these other deals when Mr. Hackett had no knowledge, again, of

7      how they were sold by simply saying he must have known?          That's

8      not a standard for Rule 404(b), Your Honor.

9                MR. ARNZEN:    One more point, Your Honor.      During the

10     proffer, Mr. Hackett stated as follows:

11          Quote, "Hackett had no idea what Millhouse," who is the

12     broker, "told these buyers to convince them to buy the stock,"

13     period.   He guessed that obviously she wasn't telling them the

14     truth about what was going on, but he didn't know her pitch.

15               THE COURT:    But you cannot use that necessarily in

16     your case-in-chief.

17               MR. ARNZEN:    Agreed, Your Honor.     I'm just providing

18     it as background information for the Court because what I'm

19     hearing from Mr. Nurik is Mr. Hackett had no idea except that

20     he told the FBI that he did.

21               THE COURT:    No.   What Mr. Nurik is saying is that you

22     have no proof that Mr. Hackett knew what they were doing, but

23     besides that, we'll come back to that in a moment.

24          Mr. Jones, I'm concerned with your childcare requirement.

25     Do you have another five minutes?
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1014 Page 60 of 68 60


1                MR. JONES:    Your Honor, when you said we were going to

2      5:00, I made some alternate arrangements because I thought we

3      might go over.    So I'm okay.

4                THE COURT:    All right.    So I will not allow in the

5      testimony that the specific sales or boiler rooms Mr. Hackett

6      used were similar to other fraudulent boiler rooms.          That seems

7      to me a stretch, and there is no evidence that Mr. Hackett knew

8      about other boiler rooms.      However, let's focus on the one that

9      he had an arrangement in.

10          What do you suggest is proof under 404(b)?         How many times

11     did he use the services of the broker?

12               MR. ARNZEN:    He did so with respect to at least ten

13     tickers, Your Honor, including ASNT, so nine others.

14               THE COURT:    I thought so.

15          Now, what do the nine others prove as to ASNT?

16               MR. ARNZEN:    They give him the results of the call

17     room, the boiler rooms, and specifically the dramatic increase

18     in price and volume in the stock, that he knew what the boiler

19     room was doing, making misrepresentations and omissions to

20     investors.

21               THE COURT:    I think I understand your position.

22          Does anyone want to be heard any further on it?

23               MR. JONES:    Your Honor, I just wanted to make one note

24     that one of the ticker symbols that the Government's

25     referencing is QBIO.     That was the subject of the earlier call
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1015 Page 61 of 68 61


1      that we were discussing.

2           If that were introduced into evidence, I think it would be

3      in violation of what the Court indicated earlier, that the

4      Government would not be presenting evidence that those specific

5      deals that are referenced in the transcript were fraudulent.

6           If they offer that evidence with regard to the -- these

7      supposed boiler rooms, that would be clear evidence indicating

8      that it was fraudulent, and thus it would become 404(b) in the

9      context of the earlier calls as well, which relates to

10     Ms. Budhu.

11                MR. NURIK:    I just want to point out that in light of

12     what Mr. Arnzen just said, apparently there would be, if this

13     were allowed, testimony that -- with respect to these other

14     deals, that the prices increased as a result of the sales

15     technique, which would open Pandora's box into testimony and a

16     mini-trial as to each of these others as to what the cause and

17     effect was.    We'd literally be litigating nine other or ten

18     other deals.

19                THE COURT:    What is the evidence that you will present

20     on this?   I understand your theory, and it would be a

21     permissible theory under Rule 404(b), but what is the evidence

22     that those other nine transactions resulted in higher sales and

23     stock prices that were likely involving pressure tactics and

24     false statements?

25                MR. ARNZEN:    I think it falls into three categories,
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1016 Page 62 of 68 62


1      Your Honor.    The first category is Exhibit 20 in Docket

2      No. 187-1.    So those are the invoices that correspond with

3      HVST.   This does not include invoices for the nine tickers, but

4      we have invoices like that for the nine other tickers.

5           The second category that it includes is testimony by the

6      call room -- the boiler room broker --

7                THE COURT:    As to the first category, the invoice, I

8      don't see how that shows that.      I have it here -- right here,

9      but I don't see from the face of it how it proves that.

10               MR. ARNZEN:    This is in stages, Your Honor.       First, it

11     proves that Mr. Hackett -- it's part of the evidence that

12     proves that Mr. Hackett actually hired the boiler rooms and

13     that in turn the boiler rooms sold stock because that's what

14     entitles them to that 50-percent or 35-percent compensation

15     figure; right?

16          So it shows liquidity in the stock.        It shows sales that

17     were made to investors and what Hackett is supposed to pay back

18     to the boiler room broker and the operator.        So the invoices

19     absolutely show those things.

20          The second category are communications between Mr. Hackett

21     and the boiler room broker.      We have text messages from her

22     phone that we've turned over in discovery of -- they're

23     communications, text messages, between Hackett and

24     Ms. Millhouse that corroborates this evidence.         It's not a

25     large volume, but there is some -- there are some text messages
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1017 Page 63 of 68 63


1      that corroborates the expected testimony.

2                 THE COURT:    Well, I need -- in order to find that you

3      have satisfied 404(b), I need to see the evidence to make sure

4      that you have a strong connection.

5          (Court reporter requests clarification for the record.)

6                 THE COURT:    To make sure that you have a strong

7      connection.    So I have to see the evidence.      Your conclusory

8      statement, while I have the utmost respect for you and rely on

9      what you say, is not enough to create a record that would

10     result in a ruling in your favor.       You need to establish the

11     evidence.

12          So you would have to proffer exactly what the testimony

13     will be.

14                MR. ARNZEN:    Understood, Your Honor.     I apologize.    We

15     do not have the specific evidence of that type with us in court

16     today.

17                THE COURT:    Well, look, I think that you have somewhat

18     of a case by the fact that the high commissions were being

19     paid, but I need to see the other evidence, and we are not

20     going to complete this.

21          I think if you have the evidence to show that

22     Mr. Hackett -- either the direct evidence or circumstantial

23     evidence that supports that Mr. Hackett knew what the --

24     rather, knew what the nine other deals involved with the call

25     centers or boiler rooms, then this would go to his fraudulent
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1018 Page 64 of 68 64


1      intent and plan and modus operandi to choose the same boiler

2      room in this case.

3           So it would establish the foundation under Rule 404(b).

4      The time involved in the relevant period is not remote, and the

5      probative value is exceedingly high and not outweighed by any

6      substantial prejudice or undue delay, but the Court must be

7      satisfied that you have the actual connection.

8           I'll give you that the high commissions lean in your

9      direction, but you are arguing more evidence, and I would like

10     the record to be complete.

11                MR. ARNZEN:    I understand, Your Honor.

12                THE COURT:    So if you can establish what you say, I

13     would agree that you are entitled to the admission of this

14     evidence but not the fact that the boiler room operator's the

15     same as all other fraudulent boiler rooms.

16          All right.    So we have 4 through 20 to complete and some

17     other --

18         (Court reporter requests clarification for the record.)

19                THE COURT:    We have Numbers 4 through 20 of the

20     exhibits in your most recent submission, Docket No. 187, and

21     also some miscellaneous motions in limine.        So we will have to

22     get together, but you will have to speak to Judge Sabraw on

23     Wednesday to submit his trial schedule.        All right?

24                MR. ARNZEN:    Understood, Your Honor.

25                THE COURT:    So why don't we come back here and finish
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1019 Page 65 of 68 65


1      this up on Monday.

2             Do we have time on Monday, Rick?

3                 THE CLERK:    Yes, Your Honor.   We have the trial

4      originally scheduled for Monday, and the last I was speaking

5      with Judge Sabraw's CRD, they were willing to proceed with the

6      trial on Monday.

7                                    (Laughter)

8                 MR. ARNZEN:    Your Honor, I've been in discussions with

9      defense counsel.    We can take it up with Judge Sabraw.        I think

10     there are good reasons to -- to put the trial off a bit,

11     especially in light of the evidence that we're still figuring

12     out what will and won't come in, but I know that's Judge

13     Sabraw's issue at this point.

14                THE COURT:    Well, I don't have enough time on

15     Wednesday to complete it, and I'm not here on Friday, and I

16     have a full calendar on Thursday.       So Monday would be the next

17     day.    Also, we have a pretty full calendar tomorrow.

18            Well, you'll proceed before Judge Sabraw on Wednesday and

19     take up the trial date, and I think we can wrap the rest up

20     pretty quickly.    You have a template for how I'm likely to

21     rule.

22                MR. ARNZEN:    Yes, I do, Your Honor.

23            Is there a date by which we should submit to the Court our

24     additional evidence concerning this other boiler room issue?

25                THE COURT:    The nine others?
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1020 Page 66 of 68 66


1                MR. ARNZEN:    Yes, sir.

2                THE COURT:    You can do so orally on Monday.

3                MR. ARNZEN:    Very well, Your Honor.

4                THE COURT:    All right.

5                THE CLERK:    What time do you want --

6                MR. NURIK:    May we have notice of it, though, before

7      of what their evidence is going to be?

8                THE COURT:    All right.    How about file a description

9      of all the evidence you're relying on for the 404(b) issue on

10     the nine other boiler rooms by noon on Friday.

11               MR. ARNZEN:    Yes, Your Honor.

12               THE COURT:    All right.    We'll see you at 10:30 on

13     Monday, and you can tell Judge Sabraw that we will wrap up the

14     motions in limine on Monday.      So if he wants to start on

15     Tuesday, he can.

16               MR. ARNZEN:    Yes, Your Honor.

17               THE COURT:    All right.

18               MR. ARNZEN:    Thank you, Your Honor.

19               MR. JONES:    Thank you, Ms. Budhu.     I think we're all

20     done.

21               DEFENDANT BUDHU:     Oh.   Thank you, Your Honor.     Thank

22     you.

23               THE COURT:    She has to be here on Monday unless Judge

24     Sabraw excuses her.     Then we can proceed on Monday by the same

25     technology.
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1021 Page 67 of 68 67


1                MR. JONES:    Understood, Your Honor.      Thank you.

2                     (Proceedings adjourned at 5:22 p.m.)

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:18-cr-03072-DMS Document 203 Filed 12/20/19 PageID.1022 Page 68 of 68


1

2

3                             CERTIFICATE OF REPORTER

4                I certify that the foregoing is a correct transcript

5      from the record of proceedings in the above-entitled matter.

6

7      DATE:    Wednesday, December 11, 2019

8

9

10

11                          /S/ James C. Pence-Aviles

12              James C. Pence-Aviles, RMR, CRR, CSR No. 13059
                              U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
